Reasons for Allowance
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
2.	The RCE (Request for Continued Examination) filed 7/19/21 has been entered.  Accordingly, the amendment filed 7/19/21 has been entered.  

3.	An examiner’s amendment to the record appears below.  This was made to incorporate the additional necessary features into the independent claims 1, 10 and 17 to distinguish them over the prior art of record.  Accordingly, dependent claims 4 and 11-12 which would otherwise now have redundant or unnecessary recitation, are cancelled.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Scott Pederson on 10/14/21.
		

Please amend the claims as follows:
(Currently Amended) A computing system comprising:
	a memory resource;
	a processing resource executing instructions stored in the memory resource to:
		display a first panel at a first location on a graphical user interface (GUI);
		assign a first index value to a first input source of the first panel of the GUI, wherein the first input source corresponds to a first setting associated with a printing device;
	receive an action event corresponding to the first input source;
		responsive to a receipt of the action event to the first input source, generate a second panel of the GUI based on the first setting associated with the printing device;
		display the second panel at a second location on the GUI;
	responsive to a generation of the second panel, generate a second input source of the second panel of the GUI, wherein the second input source corresponds to a second setting associated with the printing device;
	alter the first index value assigned to the first input source to a second index value in response to the action event to the first input source and generation of the second input source, wherein the second index value is less than the first index value; and
	assign a third index value to the second input source of the second panel, wherein the third index value is greater than the second index value; 
receive an action event of the second input source;
generate a third panel in response to receiving the action event of the second input source;
generate a third input source based on the second setting of the printing device; 
assign a fourth index value to the third input source that is greater than the third index value and greater than the second input value; and
	provide an audio presentation of a displayed presentation of:
		the first input source based on the second index value; 
		the second input source based on the third index value; and
the third input source based on the fourth index value, wherein an order of the audio presentation is defined by a quantitative value of the second index value, , and the fourth index value.
	
(Previously Presented) The computing system of claim 1, wherein the processing resource is to prevent a screen reader associated with the computing system from providing the audio presentation of data describing the first input source that has been assigned the second index value.

(Previously Presented) The computing system of claim 2, wherein the second index value is a negative value.

(Canceled) 





(Previously Presented) The computing system of claim 4, wherein the second setting further defines the first setting of a print job of the printing device and wherein the third setting further defines the second setting of the print job of the printing device  .

(Previously Presented) The computing system of claim 1, wherein the processing resource is to disable a subsequent action event corresponding to the first input source responsive to the first input source being assigned the second index value.

(Previously Presented) The computing system of claim 1, wherein the second input source of the second panel is assigned a same value as the first index value.

(Previously Presented) The computing system of claim 7, wherein the processing resource is further to, responsive to traversing the first index value, provide, via a speech reader associated with the computing system, the audio presentation of data describing the second input source assigned the same value as the first index value.

(Previously Presented) The computing system of claim 1, wherein the first panel and the second panel are displayed simultaneously on the GUI.

(Currently Amended) A method to provide an audio presentation, comprising:
assigning a first plurality of index values to a first plurality of input sources corresponding to a first panel of a graphical user interface (GUI), wherein the first plurality of input sources correspond to settings associated with a printing device;
receiving a first action event corresponding to a first input source of the first plurality of input sources, wherein the first input source corresponds to a first setting associated with the printing device;
generating, responsive to receiving the first action event, a second panel of the GUI, wherein the second panel corresponds to a second setting based on the first setting associated with the printing device;
assigning the first plurality of index values to a second plurality of input sources of the second panel;
assigning a second plurality of index values to the first plurality of input sources, wherein the second plurality of index values are lower than the first plurality of index values;
assigning an index value comprising a zero value to a plurality of header input sources corresponding to a header of the GUI;
providing a first audio presentation of a description of the second plurality of input sources, wherein an order for the first audio presentation is defined by a positive quantitative value of the first plurality of index values assigned to the corresponding second plurality of input sources; 
preventing a second audio presentation of a description of the first plurality of input sources when the second plurality of index values include a negative quantitative value; and
providing a third audio presentation of a description of the plurality of header input sources that is assigned the index value comprising the zero value after providing the second audio presentation of a description of the second plurality of input sources that are assigned the first index value.

(Canceled) 

(Canceled) 

(Canceled) 

(Canceled) 

(Canceled)

(Original) The method of claim 10, wherein the first panel is displayed with a first amount of stipple that is different than a second amount of stipple used to display the second panel.

(Previously Presented) A non-transitory machine readable medium storing instructions executable by a processing resource to:
assign a positive index value to a first input source of a first panel of a graphical user interface (GUI), wherein the first input source corresponds to a first setting of a printing device;
receive a first touch signal from the GUI corresponding to the first input source to select the first setting of the printing device;
	responsive to a receipt of the first touch signal, assign a negative index value to the first input source;
responsive to an assigning of the negative index value to the first input source, generate a second panel of the GUI, wherein the second panel of the GUI includes a second input source and wherein the second input source is assigned a positive index value and corresponds to a second setting of the printing device related to the first setting of the printing device;
receive a second touch signal from the GUI corresponding to the second input source to select the second setting of the printing device;
responsive to a receipt of the second touch signal, assign a negative index value to the second input source;
responsive to an assigning of the negative index value to the second input source, generate a third panel of the GUI, wherein the third panel of the GUI includes a third input source, and wherein the third input source is assigned the positive index value and corresponds to a third setting of the printing device related to the second setting of the printing device;
responsive to a generation of the third panel, limit a focus of a speech reader to provide an audio presentation of data describing the third input source assigned the positive index value, wherein an order of the audio presentation is defined by a quantitative value of the positive index value assigned to the third input source.

(Original) The non-transitory machine readable medium of claim 17, wherein the third panel comprises a dialog box containing the third input source.

(Original) The non-transitory machine readable medium of claim 17, further comprising instructions executable to shift the focus of the speech reader to an input source corresponding to a receipt of a long press touch signal.

(Original) The non-transitory machine readable medium of claim 17, further comprising instructions executable to shift the focus of the speech reader to an input source corresponding to a receipt of a multi-touch signal.

4.	The following is an examiner’s statement of reasons for allowance: The amendment filed 7/19/21 and the Examiner’s amendment together place the application into condition for allowance by incorporating the necessary additional features into the independent claims to distinguish over the prior art of record.  The amendment filed 7/19/21 incorporates 1) that the input sources respectively correspond to settings associated with the printing device and that the second panel is generated specifically based on the first setting associated with the printing device, and 2) the first index value assigned to the first input source to a second index value is altered in response to the action event to the first input source and generation of the second input source, wherein the second index value is less than the first index value, and 3) in assigning a third index value to the second input source of the second panel, the third index value is greater than the second index value.  


The Examiner’s amendment incorporates a) into independent claim 1 the details of the third panel and fourth index value, specifically: receive an action event of the second input source; generate a third panel in response to receiving the action event of the second input source; generate a third input source based on the second setting of the printing device; assign a fourth index value to the third input source that is greater than the third index value and greater than the second input value; and that the audio presentation includes the third input source based on the fourth index value, wherein an order of the audio presentation is defined by a quantitative value of the second index value, the third index value, and the fourth index value; and b) into independent claim 10, the details of assigning an index value comprising a zero value to a plurality of header input sources corresponding to a header of the GUI; and providing a third audio presentation of a description of the plurality of header input sources that is assigned the index value comprising the zero value after providing the second audio presentation of a description of the second plurality of input sources that are assigned the first index value.

These features combined respectively into the features of the independent claims distinguish over the prior art of record.  Ueda and Miller both show using audio feedback to confirm specific print settings, but this, even in combination with Alderson and Hartrell, would not bring out the full features discussed above as now recited in the independent claims.  Independent claims 1 (apparatus), 10 (method), and 17 (non-transitory machine readable medium) are not set forth in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072. The examiner can normally be reached Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN P SAX/           Primary Examiner, Art Unit 2174